NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
LISA BROOKS CARLSON,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent. l
2011-3155 _
Petition for review of the Merit Systems Protecti0n
Board in case no. DCO353100743-I-1.
ON MOTION
ORDER
The United States Posta1 Service moves to reform the
official caption to designate the Merit Systems Protection
Board as the respondent, and for an extension of time to
file its response. The PostaI Service states that Lisa
Brooks Carlson opposes the extension of time.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when

CARLSON V. MSPB 2
the Board reaches the merits of the underlying case. We
determine that the Board should be designated as the
respondent.
Accordingly,
lT IS ORDERED THATZ
(1) The motions are granted The revised official cap-
tion is reflected above.
(2) The Board should calculate its brief due date from
the date of this order. t
FOR THE COURT
SEP 2 7 2011 /3/Jan H@rba1y -
Date J an Horbaly
Clerk t
§
cc: Lisa Brooks Carls0n
Vincent D. Phillips, Esq.
Michael Carney, Esq. (Copy of Petitioner's Informal
Brief Enclosed)
s2O
F|LED
u.s. count oF APPEALs F0R
11-lt FEoERAL clRculT
SEP 27 2011
.|AN|'IORBALY
CLERK